Almand, Justice.
The defendant in error moves to dismiss the writ of error on the ground that the bill of exceptions was certified by Hon. William H. Reynolds, Judge Emeritus of the Superior Court, while the judgment complained of was entered by Hon. Harold R. Banke, Judge of the Clayton Superior Court; and it appearing that the authority of Judge Emeritus Reynolds to preside as a judge of the superior court in this case is not permitted by law, under the unanimous *383decision in Chambers v. Wynn, ante, the motion to dismiss must be sustained.
Submitted October. 9, 1961
Decided October 24, 1961.
Albert B. Wallace, for plaintiffs in error.
John B. McCannon, Lee Hutcheson, Hutcheson & Kilpatrick, contra.

Writ of error dismissed.


All the Justices concur.